Case 1:17-cv-23941-DPG Document 169 Entered on FLSD Docket 04/09/2021 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

   BRIDGEHEAD CONTAINER SERVICES
   LTD.,

              Plaintiff,

   v.                                                     CASE NO.: 17-23941-CV-GAYLES
                                                          (COHN)
   ANGEL DONES,

         Defendant.
   _____________________________________/

                                APPLICATION FOR POST-JUDGMENT
                                 WRIT OF GARNISHMENT AGAINST
                                       SALARY OR WAGES

             Judgment Creditor Bridgehead Container Services Ltd. (“Bridgehead”) hereby moves,

  pursuant to Federal Rule of Civil Procedure 69 and § 77.03, Florida Statutes, for the issuance of

  a Writ of Garnishment Against Salary or Wages directed to: Gulfstream Container.

             1.      This Court, on February 13, 2020, issued a final judgment in favor of Bridgehead

  and against Angel M. Dones a/k/a Angel Dones, Jr. in the amount of $166,525.00, plus post-

  judgment interest at the rate of 1.49% per annum from the date thereof until the judgment is paid

  in full.

             2.      As of this date, no portion of the final judgment has been satisfied, therefore the

  amount due as of April 7, 2021 is $169,108.00, which includes $2,856.00 in post-judgment

  interest.

                                           LEGAL AUTHORITY

             3.      Pursuant to Rule 69, the Court follows state law with regard to garnishment

  procedures. Plaintiff is entitled to a writ of garnishment pursuant to § 77.01, et seq., Florida

  Statutes. Section 77.01 provides that “every person or entity who has sued to recover a debt or
Case 1:17-cv-23941-DPG Document 169 Entered on FLSD Docket 04/09/2021 Page 2 of 3




  has recovered judgment in any court against any person or entity has a right to a writ of

  garnishment …” To obtain issuance of the writ, Plaintiff must file a motion setting forth the

  amount of the judgment (§ 77.03, Fla. Stat.), which this Motion does. Moreover, the Florida

  Supreme Court has held that a plaintiff is entitled to issuance of a post-judgment writ of

  garnishment upon motion and without notice or hearing. United Presidential Life Ins. Co. v.

  King, 361 So. 2d 710, 713 (Fla. 1978) (“neither due process . . . nor any provision of the Florida

  Constitution requires prior notice to a judgment debtor and a hearing before a writ of

  garnishment may issue”).

         4.      Pursuant to § 77.041, Fla. Stat., a Notice to Defendant regarding his right against

  garnishment of salary or wages shall be attached to the Writ of Garnishment. A copy of the

  Notice is attached hereto as Exhibit “A”.

         5.      A copy of the proposed Writ of Garnishment Against Salary or Wages of Angel

  M. Dones a/k/a Angel Dones, Jr. to Gulfstream Container is attached hereto as Exhibit “B.”

         6.      Bridgehead further moves the Court to specially appoint J. Stephen Simms, or any

  other qualified person appointed by him, to serve the writ of garnishment.

         WHEREFORE, Plaintiff respectfully requests this Court order the Clerk to issue a Writ

  of Garnishment Against Salary or Wages to Gulfstream Container immediately, without further

  notice or hearing thereon, and to appoint J. Stephen Simms, or any other qualified person

  appointed by him, to serve the writ of garnishment.

  Dated: April 9, 2021.

   /s/ J. Stephen Simms                             /s/ Lindsey C. Brock III
   J. Stephen Simms, admitted pro hac vice          MCLEOD BROCK, PLLC
   Christopher J. Lyon, admitted pro hac vice       Michael W. McLeod
   Simms Showers LLP                                Florida Bar No. 956831
   201 International Circle, Suite 250              Lindsey C. Brock III
   Baltimore, MD 21030                              Florida Bar No. 971669
   Tel: 410-783-5795                                Mailing Address:

                                                   2
Case 1:17-cv-23941-DPG Document 169 Entered on FLSD Docket 04/09/2021 Page 3 of 3




   Fax: 410-510-1789                                 150 E. Palmetto Park Road, Suite 800
   Email: jssimms@simmsshowers.com                   Boca Raton, Florida 33432
   Email: cjlyon@simmsshowers.com                    904-996-1100 Office
                                                     Email: lindsey@mcleodbrock.com
                                                     Secondary E-Mail:
                                                     jennifer@mcleodbrock.com

                       Counsel for Plaintiff Bridgehead Container Services Ltd.

                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 9th day of April 2021, I electronically transmitted the

  foregoing document to the Clerk of Court using the ECF System. Based on the records currently

  on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following ECF

  registrants:

          J. Stephen Simms, Esq.
          Christopher J. Lyon, Esq. Philip G. Carson, Esq.
          jssimms@simmsshowers.com; cjlyon@simmsshowers.com;
          pgcarson@simmsshowers.com

          Michael W. McLeod, Esq.
          mmcleod@mcleodbrock.com; michelle@mcleodbrock.com

          David A. Donet, Jr., Esq.
          Donet@dmt-law.com; paralegals@dmt-law.com


                                                 /s/ Lindsey C. Brock III
                                                 MCLEOD BROCK, PLLC
                                                 Michael W. McLeod
                                                 Florida Bar No. 956831
                                                 Lindsey C. Brock III
                                                 Florida Bar No. 971669
                                                 Mailing Address:
                                                 150 E. Palmetto Park Road, Suite 800
                                                 Boca Raton, Florida 33432
                                                 904-996-1100 Office
                                                 Email: lindsey@mcleodbrock.com
                                                 Secondary E-Mail: jennifer@mcleodbrock.com




                                                    3
